Citation Nr: 1755952	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-02 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Basic eligibility for VA home loan guaranty benefits, to include the threshold question of whether the appellant's character of discharge is a bar to VA benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

C. Bosely, Counsel

INTRODUCTION

The appellant served on active duty from February 1968 to January 1970, with five periods of Absence Without Leave (AWOL), totaling approximately fourteen months. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In December 2013, the Board remanded the issue on appeal to the RO for additional development.  The Board directed the RO to locate all documents relevant to the appeal, which were missing, and associate them with the claims file.  Since that time, there has been substantial compliance with this remand directive.  

In March 2016, the Board remanded the matter to schedule a Board hearing, which was held in April 2017.  The record was held open but no additional evidence was received.

Based on the appellant's submissions and Board hearing testimony, the Board has expanded the issue on appeal to include the threshold question of whether the appellant's character of discharge is a bar to VA benefits, as now listed on the title page of this remand.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board has conducted a preliminary review of this matter, but has found that further action is warranted.  

Up to present, the issue on appeal has been adjudicated as entitlement to home loan guarantee benefits.  However, the appellant's submissions and Board hearing testimony show that he is also disputing the character of his discharge, which was previously found to be a bar to VA benefits.  This is a threshold issue, which underlies his eligibility for VA home loan guaranty benefits.  Despite his contentions, the RO has not adjudicated this issue.  

The Board notes that the issue as adjudicated twice many years ago, in RO decisions in July 1970 and November 1984.  Thus, the appellant is essentially requesting to reopen this threshold matter so as to then claim additional VA benefits.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of whether the appellant's character of discharge is a bar to VA benefits, to include whether he has submitted new and material evidence to reopen a prior finding that his character of discharge was a bar to VA benefits.  

2.  After adjudicating the character of discharge issue, to include the resolution of any appeal therefrom, readjudicate the remanded issue involving eligibility for VA home loan guaranty benefits.  If any benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental statement of the case (SSOC).  The appellant and his representative should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

